PER CURIAM.
The motion to rehear is apparently largely based on the statement of this court that Chandler was the last station before reaching Knoxville, and that the call that the next station or stop would be Knoxville was made after leaving Chandler and constituted “an announcement.” It is said this was a misstatement, that the announcement was made by the trainman as the train approached Knoxville, and not after it left Chandler, and therefore constituted “a call,” and, finally, that the question whether there was “an announcement” or “a call” should have been left to the jury. We think it immaterial whether the last station was Chandler or not. Of course, the material thing was whether the statement of the trainman that the next station or stop would be Knoxville, was “an announcement” or “a call.” We are still clear in the opinion that it was an announcement, and not a call. When it was made is immaterial, unless it was made so close to Knoxville as to be a call. It is dear it was *98not tríade that close. Two witnesses, King and Lee, testified it was-made before the train reached the bridge. All the witnesses testified that the train stopped at least twice .after- the announcement was made and before it reached the station; once at the switch on the trestle, and again at the Y. There was no reasonable ground for any passenger to treat the announcement as a call, or invitation to alight.